Title: Thomas Boylston Adams to William Cranch, 8 April 1795
From: Adams, Thomas Boylston
To: Cranch, William


          
            Dear William
            The Hague April 8th: 1795—
          
          A favorable occasion presents itself of dropping you a few lines by a vessel for Georgtown. It is the first direct opportunity that has offered since I have been in this Country. Indeed since the Conquest of it, by the french, external intercourse has been till very lately, altogether interrupted. You may easily conjecture that our residence here has not abounded with scenes of pleasure or amusement. A state of war is always unfavorable to both. The variety of incident however has been great, and the period of the last six months has been peculiarly eventfull in this corner of the Globe. In the north,

under the immediate influence of the Constellation, not improperly termed the Great She Bear of the Russians—we have witnessed the dismemberment of an heretofore powerful Empire; a completion of the partition of its territory, and the irrevocable subjection of its inhabitants. Even the poor title of nominal independence is deprived it. In this quarter we have seen the Conquest of a Country not less distinguished heretofore among the powers of Europe, but its Conquerors were men. Savage & brutal barbarity, has therefore neither marked their approach, nor characterized their residence among the people subdued. A conduct at once generous & just seems to be the peculiar attribute of a french army. Instead of promoting the intestine divisions of this people, they have uniformly restrained both public and private acts of hostility between the different partizans— They have ameliorated the condition of the subdued faction, and protected obnoxious individuals not only from violence, but even from insult. In short the french army have litterally given peace to this Country in its Conquest, and their presence is still necessary to maintain the tranquility. The two great factions which divide this people unite but in one sentiment, that of plotting the absolute ruin of each other; even the doctrine of Liberty, Equality & Fraternity, has brought them no nearer to a coincidence of design, than the opposite one that prevailed before.
          Times of public adversity, should not be chosen to form an opinion of the character of a people; such has been the period of my residence here. Credulity, which is a child of weakness & terror, is one of the characteristic foibles I have remarked, as particularly operative upon the mind in this Country.
          Reports & stories, are circulated to cheer the despondence of a defeated party, or to intimidate the dominant faction, so destitute of probability, that one hesitates to decide, which is the most extravagant he who fabricates, or he that believes them.
          The internal Revolution of Government took place on the 19 of January. The french Army entered Amsterdam on the 20th:— They were received with cordiality by the multitude, and their conduct entitles them to great commendation. They have lived in harmony among the inhabitants ever since, at least in appearance.
          Exertions are making to place the naval force of this Country upon a respectable footing— It had fallen much into decay, and all the efforts that can be bestowed, will not shortly regenerate its respectability, or make it formidable to those against whom it will probably be directed.
          
          France is upon the eve of another Revolution— The people of Paris have become already outrageous in their behavior towards the Convention. Real or nominal scarcity of Bread is made the pretext of an agitation, which has lately become alarming, which has threatned the Convention with dissolution, and individual members with death. The latest accounts which are to the 4th: Currt: represent violent tumults among the people; forcing the doors of the Convention, and treating that body with insult. The Convention had been for some days apprehensive of this extremity, because a similar attempt had been made a short time before. They took resolves, the severity of which was proportioned to the sense of danger, and a decree which contemplated the Massacre of a majority of the Convention, provided for the assemblage of the Survivors at Chalons sur Marne. But the last affair was more serious— It was a manœvre of the Jacobins to save their partizans Callot d’Herbois Barrere &ca: and to reestablish their authority on the downfall of the Convention. The Criminals or rather as an impartial observer I should say the accused members, were convicted & sentenced to transportation out of the limits of the Republic— Eight other Jacobins were arrested— Paris was declared to be in a state of siege, & the Command of the City given to General Pichegru, who was upon the spot, whether casually, or intentionally does not yet appear. The General had left this Country but a few days, and was supposed to have gone to Paris to receive instructions for further operations in the ensuing Campaign.
          This commotion will terminate either in the dissolution of the Convention, or the total ruin of the Jacobin faction— The latter at present seems to be most probable.
          The future condition of this Country with regard to external relations with other powers, is yet undecided. A demand of an Alliance with the french Republic has been made, but an answer is not yet given. The Sovereignty & Indepence of the Batavian People in the mean time is nominally maintained. The Revolution in favor of the rights of Man, sovereignty of the people &ca: is yet nothing more than words, which have been attended with so little real benefit, that they have scarcely operated a momentary delusion. Ancient forms have been abolished, but the substitutes in their stead, are hitherto directed by old principles. A National Convention which shall represent the whole people of the seven Provinces is talked of, but no measures have been taken to convoke it. At this moment there is actually no Constitutional Government in the Country.
          
          One thing however may be observed; The party now dominant is better disposed towards our country than the former. They have annulled several restraints upon our Commerce which the old Government had imposed; They have decreed the free importation of Flour & Rye Meal into the Province of Holland ’till the expiration of the present year, and have given other facilities to trade, which may eventually prove beneficial to our Countrymen. I mention the decree respecting the importation of flour &ca to you, because I suppose this letter will find you in a part of the Country of which Grain is the principal staple, & whose Commerce forms a very important object. The word Free, means free from duties.
          Hitherto my residence in the Country has been chiefly confined to this place— I have been twice at Amsterdam, & both times during the winter— I can only observe to you, that my past residence in the Country has been only not disagreeable— When I have seen more of the Country, you shall hear more from me about it.
          The family in which Mr Greenleaf is connected have been particularly civil & friendly towards us— I have never seen Madam G—— because she has been ill all winter, and from the nature of her disorder, her friends have but small hopes of her recovery. We were in expectation of seeing Mr: G—— in Holland before this— He will probably arrive in the course of the Summer.
          Believe me your’s sincerely
          
            TBA
          
          
            PS—
            As you are in a land vegetating with Tobacco & other savory Roots & Plants—I beg you, as you respect an habit, which has established its Empire irrevocably upon your friend—To Ship me, by the first vessel coming to this Country; whether to Rotterdam or Amsterdam, half a dozen pounds of the best cake or plug tobacco, for chewing— If by a vessel for Amsterdam address to the care of Messrs William & John Willink Merchants of that City. If to Rotterdam address to Mr I Beeldemaker, & Co:— I find this bad habit, a necessary of life in this Land of Fogs & Vapours— For fear of miscarriage or failure in the first consignment—I must beg a duplicate by a second vessel of the same quantity— I cannot conveniently remit you the cash for this order—But this Letter shall be your security for the future payment of whatever may be the expence—& I hereby bind myself, my heirs, Executors or Administrators to the discharge of the same, with all convenient speed—
            My Brother is well— he desires his affectionate remembrance— Be

very particular in you account of the improvements &ca of the Federal City when you write me. There are many people in this Country interested in its prosperity, and if things go on well, there may be many more—
            I am, &ca:
          
        